Title: Thomas Jefferson to Charles Willson Peale, 20 August 1811
From: Jefferson, Thomas
To: Peale, Charles Willson


           
                   
                     Monticello Aug. 25. 11. 
                     Pop. Forest. Aug. 20.
          It is long, my dear Sir, since we have exchanged a letter. our former correspondence had always some little matter of business interspersed; but this being at an end, I shall still be anxious to hear from you sometimes, and to know that you are well & happy. I know indeed that your system is that of contentment under any situation. 
		   I have heard that you have retired from the city to a farm, & that you give your whole time to that. does not the Museum suffer? and is the farm as interesting? 
		  
		  
		  here, as you know, we are all farmers, but not in a pleasing stile. we have so little labor in proportion to our land, that altho’ perhaps we make more profit from the same labor we cannot give to our grounds that stile of beauty which satisfies the eye of the amateur. 
                    
		   
		   
		  
		  
		   
		  
		  
		  
		  
		  
		   
		   
		  our rotations are Corn, wheat & clover, or corn wheat, clover & clover, or wheat, corn, wheat, clover & clover; preceding the clover by a plaistering. but some, instead of clover, substitute mere rest, and all are slovenly enough. 
		   we are adding the care of Merino sheep. 
		   
		   
		  
		   I have often thought that if heaven had given me choice of my position & calling, it should have been on a rich spot of earth, well watered, and near a good market for the productions of the garden. no occupation is so delightful to me as the culture of the earth, & no culture comparable to that of the garden. such a variety of subjects, some one always coming to perfection, the failure of one thing repaired by the success of another, & instead of one harvest a continued one thro’ the year. under a total want of demand except for our family table I am still devoted to the garden. but tho’ an old man, I am but a young gardener.your application to whatever you are engaged in I know to be incessant. but Sundays and rainy days are always days of writing for the farmer. think of me sometimes when you have your pen in hand, & give me information of your health and occupations; and be always assured of my great esteem & respect
          
            Th:
            Jefferson
         